Filed 5/19/22 P. v. Player CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B311739

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. A900447)
           v.

 MARCUS WILLIAM PLAYER,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Nicole C. Bershon, Judge. Affirmed.
      Marilee Marshall, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez and Yun K. Lee, Deputy
Attorneys General, for Plaintiff and Respondent.
                             ____________________________
       Defendant Marcus William Player appeals from the
trial court’s order denying his petition under Penal Code1
section 1170.95 to vacate his conviction for felony murder.
Defendant contends the trial court improperly relied on evidence
from a co-defendant’s trial to find defendant was a major
participant in the underlying felony and acted with a reckless
indifference to life. Based on the trial court’s comments at the
evidentiary hearing, we conclude the challenged evidence was not
in fact essential to the trial court’s ruling, but merely reinforced a
finding the trial court already had reached based on other
evidence. In short, the trial court made clear it would make the
same finding even without the evidence from the co-defendant’s
trial.
       Accordingly, we affirm.

                    FACTUAL BACKGROUND
      The following summary is derived from our opinion in
defendant’s direct appeal, People v. Player (Jan. 2, 1985, 2d Crim.
No. 45127) [nonpub. opn.] (Player). Several courts have held that
recent amendments to section 1170.95 prohibit courts from
relying on factual summaries from prior appellate opinions when
making determinations under that statute. (See People v. Cooper
(2022) 77 Cal.App.5th 393, 400, fn. 9; People v. Flores (2022)
76 Cal.App.5th 974, 981; People v. Clements (2022)
75 Cal.App.5th 276, 292 (Clements).) We include the following
information solely to provide background and context for the
parties’ arguments, and do not rely on it to resolve this appeal.




      1   Unspecified statutory citations are to the Penal Code.




                                     2
       Late in the evening on December 18, 1981, defendant
proposed to Walter Fonteno that they commit a robbery. The two
men went to the apartment of Andre Davis. Defendant’s brother,
Lavelle Player, was there as well.2 Defendant explained his
robbery plan and said he had a gun. Lavelle agreed to
participate in the robbery.
       The four men went outside and defendant showed them a
gun he had in the trunk of his car. Lavelle asked if the gun
worked. Defendant fired two shots into a vacant lot and told the
others there were three bullets left in the gun.
       Davis returned to his apartment and defendant, Lavelle,
and Fonteno drove off in defendant’s car. Defendant suggested
they look for robbery targets near a Denny’s restaurant, and the
others agreed.
       Defendant parked in the Denny’s upper parking lot, divided
by a fence from the lower parking lot. The three men saw a van
pull into the lower parking lot. Defendant gave the gun to
Lavelle, and Lavelle and Fonteno jumped over the parking lot
fence and approached the van.
       Toney Lewis and Carolyn Spence were in the van. Spence
testified that as she and Lewis were getting out, two men
approached them. One man told Spence it was a robbery and
demanded her purse. The other man pointed a gun at Lewis and
demanded his coat and wallet. Lewis said he did not have a
wallet and would not give up his coat.




      2 Because defendant and his brother have the same last
name, to avoid confusion we will refer to his brother by his first
name. No disrespect is intended.




                                    3
       According to our prior opinion, “Spence heard someone say,
‘Take the van.’ This was repeated several times.” (Player, supra,
2d Crim. No. 45127.)
       Lewis told the gunman he would not give him anything,
and the gunman said, “That’s okay—you’re going to die anyway.”
The gunman took a gold chain from around Lewis’s neck and took
the keys from the ignition. He then shot Lewis, and ran away
with the other robber.
       When Lavelle and Fonteno got back to defendant at the
upper parking lot, he told them not to get in his car but to meet
him back at Davis’s apartment, which they did.
       Investigators identified defendant, Lavelle, and Fonteno as
suspects. Fonteno ultimately confessed, and agreed to a plea
bargain for a five-year sentence in exchange for his testimony.
       Defendant, while in jail, arranged to put pressure on Davis
not to testify. Defendant also told his common-law wife not to
testify.
       At trial, the defense put forth witness testimony that
defendant was at a bar at the time of the robbery and that
Lavelle and Fonteno were responsible for the crime, not
defendant.

               PROCEDURAL BACKGROUND
      A jury convicted defendant of first degree murder, robbery,
and attempted robbery. The jury found true the special
circumstance that the murder was committed while defendant
was engaged in an attempted robbery, and also found true
allegations supporting firearm enhancements. The trial court
sentenced defendant to life without the possibility of parole for
the murder, and stayed the sentences on the robbery and
attempted robbery counts.



                                   4
       In defendant’s direct appeal from his convictions, we
reversed the special circumstance finding for instructional error,
but otherwise affirmed the judgment. On remand, the trial court
resentenced defendant to 31 years 8 months to life.
       In 2018, defendant filed a petition to vacate his murder
conviction under section 1170.95, claiming he could not be found
guilty in light of amendments to the felony murder statute,
section 189. Defendant was no longer in custody at this time.
       The People filed an opposition, arguing, inter alia, that
defendant either had an intent to kill or was a major participant
in the robbery and acted with reckless indifference to human life,
thus making him culpable even under the amended section 189.
The trial court found the petition stated a prima facie basis for
relief, appointed counsel, and issued an order to show cause.
       As the parties prepared for the evidentiary hearing, most of
defendant’s trial record could not be located, including almost all
of the reporter’s transcript. The People provided the trial court
with the transcript from the preliminary hearing, the transcript
of the closing arguments at trial, police and probation reports,
and our opinion from defendant’s original appeal.
       The People also provided the trial court with the record
from Lavelle’s separate trial. This included two volumes of
clerk’s transcripts, six volumes of reporter’s transcripts, and the
Court of Appeal opinion from Lavelle’s direct appeal, decided by
our colleagues in Division Three.3


      3  Many of the materials provided to the trial court,
including the preliminary hearing transcript and the record from
Lavelle’s trial, were not included in the record originally provided
to us in this appeal. At our request, the Attorney General
augmented the record with the missing materials. The parties



                                    5
       A difference between the summary of evidence in our prior
opinion from defendant’s direct appeal, and the record from
Lavelle’s trial, is attribution of the “Take the van” statement
during the robbery. As noted, our prior opinion stated only that
“someone” said, “Take the van.” During Lavelle’s trial, however,
Fonteno testified it was defendant who said, “Take the van.”
This testimony attributing the statement to defendant also was
included in the factual summary in Lavelle’s prior appellate
opinion.
       Defendant argued below that the materials from Lavelle’s
trial were inadmissible because they were not part of defendant’s
record of conviction, and using testimony from a trial of which
defendant was not a part was unfair and raised an issue under
the Confrontation Clause. He also argued the police reports were
inadmissible hearsay.
       The People argued the probation and police reports were
admissible as “reliable hearsay.” The People similarly argued
Lavelle’s trial record, “in particular statements under oath,
subjected to challenge, and corroborated by other evidence,” as
well as the opinion from Lavelle’s direct appeal were “reliable”
and therefore admissible. It was the People’s position, however,
that even without this additional evidence there was enough in
defendant’s own record of conviction, including the opinion from
his direct appeal and the preliminary hearing transcript, to find
him ineligible for resentencing beyond a reasonable doubt.
       The trial court did not rule expressly on defendant’s
evidentiary objections, but the court’s discussion of the evidence


then submitted supplemental briefing addressing the impact, if
any, the additional materials have on this appeal.




                                   6
at the evidentiary hearing, described post, indicated it considered
the police reports and Lavelle’s trial transcript and appellate
opinion as part of its analysis.
       Before conducting the hearing, the trial court also raised
the question of what standard of proof to apply when determining
whether defendant was still guilty of murder despite the
amendments to the felony-murder statute. At the time of the
hearing the Courts of Appeal were split on the question, with
some holding the trial court should decide as an independent
factfinder whether defendant was still guilty beyond a reasonable
doubt, and others holding the trial court should determine only
whether there was substantial evidence from which a jury could
find the defendant was guilty. (See People v. Garrison (2021)
73 Cal.App.5th 735, 745 (Garrison).)
       Recognizing the split of authority, the trial court evaluated
the evidence under both standards at the hearing. After hearing
argument on March 26, 2021, the court concluded under either
standard defendant was ineligible for resentencing under
section 1170.95.
       The court first explained its ruling under the substantial
evidence standard. The People’s theory was that defendant was
guilty of felony murder under the amended section 189 because
he was a major participant in the underlying robbery and acted
with reckless indifference to human life. The court found it was
“clear that [defendant was] a major participant,” because the
robbery was his idea, he chose the location and the victims, and
provided the weapon. The court found it was “undisputed” that
defendant “was the ring leader.”
       As for reckless indifference, the trial court noted the
evidence that Lavelle asked defendant whether the gun worked,




                                    7
thus “telegraphing to [defendant] that there is a possibility
[Lavelle] actually might fire that gun.” Rather than dissuade
Lavelle from using the gun, defendant test fired it to show it
worked, and indicated there were three bullets remaining.
        The trial court found there also was evidence that
defendant was at the scene of the crime, and although he may not
have been close enough to the van to prevent the shooting, he
could have rendered aid or called the police afterwards. The
court concluded that “all of that alone, I think, is more than
enough that a jury could find beyond a reasonable doubt that
[defendant] was a major participant with reckless indifference.”
        The trial court went on to discuss the evidence that
someone during the robbery said, “Take the van.” The court
found “the record is very clear . . . that the shooting occurred
because the individual didn’t want to give up his van.” When
someone said, “Take the van,” thus elevating the crime from a
robbery to a carjacking, defendant again had an opportunity to
stop the escalation and say, “We’re not doing this. Take this
stuff and run.” The trial court stated this evidence “in and of
itself . . . leads to reckless indifference.” In further support, the
trial court noted evidence of “consciousness of guilt,” including
defendant’s efforts to prevent Davis from testifying.
        The trial court then explained its ruling under the
reasonable doubt standard, in which it sat as an independent
finder of fact. The court noted it was “uncontested” that
defendant planned the robbery, supplied the gun, and test fired it
when his brother asked if it worked. “The only additional item
that is in dispute is the issue whether he said, ‘Take the van.’ ”
The court stated the police report indicated defendant said it, and
that report “is reliable because it’s consistent with testimony in




                                     8
Lavelle Player’s case, as well as the record of the Court of Appeal
decision in Lavelle Player’s case. [¶] So that all gives it that
additional level of corroboration. It’s all been corroborated
multiple times.”
       The trial court continued, “[E]ven without a direct
attribution to [defendant] of the [‘Take the van’ statement], I
believe there’s certainly enough . . . [under] the substantial
evidence standard; but if it’s . . . beyond a reasonable doubt that
[the People have] to prove . . . , for all of the reasons I said before
what I believe a reasonable jury could find, . . . exercising my role
as a fact finder, I believe [there is] proof beyond a reasonable
doubt that he’s a major participant with reckless disregard. I
think it’s clear he’s a major participant. The only issue is
whether he’s recklessly indifferent. [¶] I think the evidence is
clear even without a direct attribution to [defendant] of ‘Take the
van.’ When [the prosecution] adds that additional evidence
[attributing the statement to defendant], I think it puts it over
the top for me also beyond a reasonable doubt . . . .” The court
found that when the crime “morph[ed]” from stealing the chain
and purse to taking the van, that was the “causation that leads to
the shooting.” Defendant, by saying, “Take the van,” was
“encouraging them and that leads to the shooting.”
       Defendant timely appealed.

                           DISCUSSION

A.    Applicable Law
       Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill
No. 1437) amended section 189 to limit murder liability based on
a felony murder theory to a person who: (1) was the actual killer;
(2) though not the actual killer, acted “with the intent to kill” and




                                      9
“aided, abetted, counseled, commanded, induced, solicited,
requested, or assisted the actual killer” in the commission of first
degree murder; or (3) was “a major participant in the underlying
felony and acted with reckless indifference to human life, as
described in subdivision (d) of Section 190.2.” (§ 189, subd. (e).)4
       Senate Bill No. 1437 also enacted section 1170.95, which
provides a procedure by which a person convicted of murder
under a theory invalidated by that bill, including felony murder,
may petition to vacate the conviction. (People v. Mejorado (2022)
73 Cal.App.5th 562, 567; § 1170.95, subd. (a)(3).) If the petitioner
makes a prima facie showing the petitioner is eligible for relief,
the trial court must issue an order to show cause, then hold an
evidentiary hearing to determine whether to vacate the
conviction. (Garrison, supra, 73 Cal.App.5th at p. 743; § 1170.95,
subds. (c), (d).)
       The Legislature amended section 1170.95 in Senate Bill
No. 775 (2021–2022 Reg. Sess.), effective January 1, 2022.
Among other things, the amendments resolved the split of
authority regarding the standard of proof at the evidentiary
hearing, clarifying that a showing of substantial evidence is not
enough. Rather, “the burden of proof shall be on the prosecution
to prove, beyond a reasonable doubt, that the petitioner is guilty
of murder . . . under California law as amended” by Senate Bill
No. 1437. (§ 1170.95, subd. (d)(3).)
       Senate Bill No. 775 also amended the language in section
1170.95, subdivision (d)(3) regarding the evidence a trial court

      4  Senate Bill No. 1437 also eliminated liability for murder
under the natural and probable consequences theory. (People v.
Gentile (2020) 10 Cal.5th 830, 849.) That theory is not at issue in
this appeal.




                                   10
may consider. That subdivision now provides, in relevant part,
“The admission of evidence in the hearing shall be governed by
the Evidence Code, except that the court may consider evidence
previously admitted at any prior hearing or trial that is
admissible under current law, including witness testimony,
stipulated evidence, and matters judicially noticed. The court
may also consider the procedural history of the case recited in
any prior appellate opinion.” (§ 1170.95, subd. (d)(3).)

B.    The Trial Court’s Ruling Did Not Depend On
      Evidence From Lavelle Player’s Trial
       As an initial matter, there is some suggestion in
defendant’s opening brief that the trial court erred by applying
the substantial evidence standard at the evidentiary hearing.
Defendant is correct that, as clarified by Senate Bill No. 775,
section 1170.95 requires the prosecution to prove beyond a
reasonable doubt the petitioner is ineligible for relief. (§ 1170.95,
subd. (d)(3).) As described ante, however, the trial court hedged
its bets given the split of authority at the time, and resolved the
petition under both substantial evidence standard and a
reasonable doubt standard. We therefore have a ruling under the
proper standard of proof that we may review.
       Apart from the intimation that the trial court applied an
incorrect standard of proof, defendant’s only argument on appeal
is that the trial court erred by relying on Lavelle’s record,
specifically the transcripts from his trial and the opinion from his
direct appeal, to find that defendant acted with reckless
indifference to life. Defendant claims the transcripts and opinion
from Lavelle’s record are inadmissible hearsay and considering
them would violate the Confrontation Clause of the United States
Constitution. The trial court’s error was prejudicial, defendant



                                    11
argues, because Lavelle’s transcripts and opinion provided the
only evidence that defendant said, “Take the van” during the
robbery. Defendant contends this evidence was essential to the
trial court’s finding beyond a reasonable doubt that he had acted
with reckless indifference.
       We decline to decide whether the materials from Lavelle’s
record were admissible, because we conclude the trial court’s
ruling did not depend on evidence that defendant said, “Take the
van.” Rather, the hearing transcript reveals that evidence added
an extra, albeit unnecessary in the trial court’s view, layer of
assurance on the trial court’s finding of reckless indifference.
       As discussed, the trial court stated, when applying the
reasonable doubt standard, “I think it’s clear he’s a major
participant. The only issue is whether he’s recklessly
indifferent.” Immediately following, the trial court stated, “I
think the evidence is clear even without a direct attribution to
[defendant] of ‘Take the van.’ ” In other words, the evidence that
defendant was recklessly indifferent was “clear” to the trial court
regardless of whether he or someone else said, “Take the van.”
       The trial court then said, “When [the prosecution] adds
that additional evidence [attributing the statement to defendant],
I think it puts it over the top for me also beyond a reasonable
doubt . . . .” This sentence must be read in the context of the
sentence immediately preceding it, in which, again, the trial
court stated the evidence was clear even without attributing
“Take the van” to defendant. Given that context, the trial court’s
reference to the additional evidence from Lavelle’s record served
to reinforce the conclusion the court already had reached, but
did not indicate the additional evidence was essential to that
conclusion.




                                   12
       Defendant argues that when the trial court stated that “the
evidence is clear even without a direct attribution to [defendant]
of ‘Take the van,’ ” the trial court meant “clear” under the
substantial evidence standard, not the reasonable doubt
standard. This argument disregards that immediately prior to
the sentence quoted by defendant, the trial court stated it was
“exercising [its] role as a fact finder,” and in that role the court
“believe[d] [there is] proof beyond a reasonable doubt that he’s a
major participant with reckless disregard. I think it’s clear he’s a
major participant. The only issue is whether he’s recklessly
indifferent.” Only after that preface did the court state “the
evidence is clear even without a direct attribution,” thus
signaling this comment was in the context of a reasonable doubt
assessment, not a substantial evidence analysis.
       We therefore disagree with the threshold premise
underlying defendant’s arguments on appeal that the trial court’s
ruling depended on evidence from Lavelle’s record. Because we
conclude the trial court reached its finding independent of that
evidence, we need not address whether that evidence was
admissible.
       Apart from the admission of evidence from Lavelle’s record,
defendant raises no other challenges to the trial court’s ruling.
(See Clements, supra, 75 Cal.App.5th at p. 293 [appellant has
burden to demonstrate reversible error].) We therefore have no
basis to question any other aspect of that ruling, and affirm it.




                                    13
                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                           BENDIX, J.


We concur:




             ROTHSCHILD, P. J.




             MORI, J.*




      * Judge of the Los Angeles County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   14